Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page11ofof77PageID:
                                                                         PageID:264
                                                                                 61993




Connell Foley LLP                                                                                Patricia A. Lee
56 Livingston Avenue                                                                                     Partner
Roseland, NJ 07068                                                                     Direct Dial 973.840.2444
P 973.535.0500 F 973.535.9217  
                                                                                       PLee@connellfoley.com
                                                                                                                




                                             November 16, 2018
      VIA ECF
      Honorable Katharine S. Hayden
      United States District Court
      District of New Jersey
      Frank R. Lautenberg U.S.P.O. & Courthouse
      2 Federal Square, Room 311
      Newark, NJ 07102

      Re:       In re Aetna UCR Litigation
                Orthopedic Specialists of S. Cal. v. Aetna Life Ins. Co., Civ. No. 11-3203

              Dear Judge Hayden:

           This firm, together with Gibson Dunn & Crutcher LLP, represents Defendant Aetna Life
      Insurance Company (“Aetna”) in the above-referenced matter. Gary Tysch, Esq. of the Law
      Offices of Gary L. Tysch represents Plaintiff Orthopedic Specialists of Southern California in the
      matter. Pursuant to the Court’s November 2, 2018 Order (D.E. 22), the parties jointly submit the
      following letter:

      I. The procedural posture of the action, including their respective positions on why it
         should/should not be dismissed for lack of prosecution.

      Procedural History (Joint)
           Orthopedic Specialists of Southern California (“Orthopedic Specialists”) originally filed this
      action in Los Angeles County Superior Court on December 29, 2010, serving Aetna on February
      22, 2011. D.E. 1 at 1. On March 24, 2011, Aetna timely removed to the U.S. District Court for
      the Central District of California. Id. On May 4, 2011, Aetna filed a notice of potential tag-along
      with the Judicial Panel on Multidistrict Litigation (JPML). It explained that the suit was “funda-
      mentally based on the same premise as [the] ‘numerous lawsuits and class action suits’” al-
      ready consolidated into MDL 2020. JPML D.E. 40 (quoting complaint). On May 10, 2011, the
      JPML issued a conditional transfer order. D.E. 15. Orthopedic Specialists did not file an objec-
      tion, and the JPML finalized the transfer on May 18, 2011. Id. On June 6, 2011, this Court es-
      tablished docket No. 11-cv-3203, and notified counsel. D.E. 18. Following transfer, Orthopedic
      Specialists made no filings on any docket in this MDL, including either the individual docket or
      the master docket, nor did it join in any filings by other plaintiffs. Following the transfer of the
      case, the motion for leave to file a Third Consolidated Amended Complaint was filed on July 11,
      2011, and the Fourth Consolidated Amended Complaint was filed on February 8, 2017. Ortho-




  4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page22ofof77PageID:
                                                                         PageID:265
                                                                                 61994
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 2

   pedic Specialists did not join either complaint as a named plaintiff.

   Aetna: The action should be dismissed for lack of prosecution.
       From the outset, this Court has worked diligently to impose a common framework on all of
   the litigants in MDL 2020. This is plain from the first paragraph of CMO-1:
           Single Litigation Track: To allow this action to proceed in an efficient, manageable,
           and streamlined fashion, there shall be one litigation track for all actions consoli-
           dated pursuant to this Order. These actions shall be governed by a single Consol-
           idated Amended Complaint, which shall be filed by Plaintiffs by July 1, 2009.

   CMO No. 1 ¶ 1(a) (Master D.E. 212). Consistent with this mandate, the Court ordered consoli-
   dated discovery in all cases, including any tag-along cases. See id. ¶¶ 6(b), (f), (g).
        After Orthopedic Specialists’ case was transferred to this Court in May 2011, it had the op-
   portunity to join both the Third and Fourth Consolidated Amended Complaints, but elected not to
   participate in either. Nor did it approach this Court and ask for dispensation from the require-
   ments of CMO No. 1 to pursue its case separately. Instead, it did nothing at all.
        Orthopedic Specialists’ election not to participate in the litigation also stands in sharp con-
   trast to decisions of other tag-along plaintiffs to pursue their claims. For example, Mary Ellen
   Silver and Alan Silver, whose case was transferred as a tag-along action, joined the Third and
   Fourth Consolidated Complaints; and Jeffrey Weintraub, whose case was the subject of the
   original MDL transfer order, joined every Consolidated Amended Complaint.
        Under the Court’s order mandating a single discovery period for all matters, Aetna pursued
   discovery of those plaintiffs who had joined the consolidated complaints and otherwise indicated
   they intended to pursue their claims. As to those plaintiffs, Aetna propounded document de-
   mands and interrogatories, and it noticed and conducted depositions. Apart from discovery,
   Aetna filed motions to dismiss the consolidated complaints (including dispositive motions ad-
   dressing certain individual named plaintiffs who joined those complaints), and it generally devel-
   oped its defenses as to each plaintiff actively litigating their claims against Aetna in MDL 2020.
   And throughout the years consumed by this protracted effort coordinated among all parties ac-
   tively participating in MDL 2020, Orthopedic Specialists remained inert and silent.
         Not only did Orthopedic Specialists fail to participate in the extensive proceedings, it did not
   object to their progressing without it. Additionally, it never requested its own schedule, sought
   remand, nor took any other steps to suggest that it intended to pursue its claims. But now, sev-
   en-and-a-half years later – and nearly seven years to the day from Judge Chesler’s October 31,
   2011 Order stating that “no further discovery may be conducted” (Master D.E. 801 at 3), Ortho-
   pedic Specialists has announced it would like to litigate after all. But the time has passed for
   Orthopedic Specialists to make this election; instead, the time has come for its case to be dis-
   missed. Had Orthopedic Specialists joined the consolidated complaints (or announced its inten-
   tion to advance its claims in any other way), Aetna would have taken discovery, brought disposi-
   tive motions against it, and prepared to address its claims at summary judgment or trial. But
   Orthopedic Specialists did nothing for over seven years. It cannot now be permitted to reignite
   litigation that has finally been resolved after 11 years, and in which it had every opportunity to
   fully participate under the schedules and protocols mandated by this Court.
         Orthopedic Specialists offers two reasons for its many years of inaction, both of which fall
   flat. First, it argues, without citation, that someone told it that it “could not individually prosecute
   its own claims” and that it was “essentially precluded from prosecuting its action itself.” But
   CMO-1 and CMO-2, both readily available on the public docket, state exactly the opposite. As
   noted above, CMO-1 required all consolidated cases to be included in the consolidated com-

       4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page33ofof77PageID:
                                                                         PageID:266
                                                                                 61995
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 3

   plaints. In addition, CMO-2 expressly states that “[t]he Court expects that counsel who brought
   actions on behalf of certain groups of plaintiffs . . . will be vigilant about protecting their clients’
   individual interests, and will timely alert the Court to issues that uniquely impact their clients”
   (Master D.E. 236 ¶ 4); it provides that “counsel for Plaintiffs who have such individual interests
   may conduct examinations of deponents and otherwise act separately on behalf of their cli-
   ents as appropriate” (¶ 4(a) (emphasis added)); and that counsel for plaintiffs who disagree
   with the Plaintiffs’ Executive Committee had an opportunity to “present their position to the
   Court” (¶ 4(b)).
         Second, Orthopedic Specialists argues that it was “never added to the service list for elec-
   tronic filings” and “had no ability to join in the Consolidated Amended Complaints or other filings
   of the plaintiffs.” But Orthopedic Specialists’ counsel merely had to register as an ECF user –
   as was required by CMO-1 (¶ 3) – to receive every filing. Or it could have looked up any order
   or filing on the docket. Or it could have called this Court at any time to seek the assistance of
   the Court’s clerks. Orthopedic Specialists’ failure to monitor the docket is obviously no excuse
   for its inaction. See Kaplan v. Gruber, 2011 WL 4901347, at *6 (D.N.J. Oct. 13, 2011) (“courts
   have uniformly held that litigants . . . have a responsibility to monitor the docket”). Moreover, if
   Orthopedic Specialists indicated an interest at any time in pursuing its case, the Plaintiffs’ Exec-
   utive Committee was required to permit its participation. See CMO-2 ¶ 2(c) (“all attorneys shall
   be given the opportunity to contribute their work to the common good”). If Orthopedic Special-
   ists actually tried to pursue its claims but was somehow foreclosed from doing so, it should have
   raised the issue years ago. The reality, however, is that it sat on the sidelines and did nothing.
        Accordingly, Orthopedic Specialists’ claims should be dismissed for lack of prosecution un-
   der Fed. R. Civ. P. 41(b) and L.R. 41.1(a). As the Third Circuit has observed, “Rule 41(b) is in-
   tended to allow judges to enforce orders pertaining to the progress of their cases. Nowhere is
   this more important, in terms of the degree of difficulty and the impact, than in multidistrict litiga-
   tion cases, where the very purpose of the centralization before the transferee judge is the effi-
   cient progress of the cases in preparation for trial.” In re Asbestos Prod. Liab. Litig. (No. VI),
   718 F.3d 236, 248 (3d Cir. 2013); see also In re Ford Motor Co. Speed Control Deactivation
   Switch Prod. Liab. Litig. (MDL 1718), 664 F. Supp. 2d 752, 770 (E.D. Mich. 2009) (“Allowing
   plaintiffs to silently pursue claims and parties not included in the [master complaint] poses sub-
   stantial uncertainty in these proceedings . . . contrary to the purpose of the MDL process.”). Al-
   lowing Orthopedic Specialists to resume its case now, after years of neglect and to the prejudice
   of Aetna and the Court, would be antithetical to these well-established principles.
         Similarly, dismissal is appropriate under the Third Circuit’s Poulis framework, which consid-
   ers, among other factors, a plaintiff’s “personal responsibility” for its non-action, prejudice to the
   defendant, and the “history” of the delay. Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,
   868 (3d Cir. 1984); see Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008) (“[N]ot all of the Pou-
   lis factors need be satisfied in order to dismiss a complaint” (quotation omitted)). Dismissal is a
   long-recognized “peri[l] from extended inaction in the conduct of a lawsuit.” Spering v. Texas
   Butadiene & Chem. Corp., 434 F.2d 677, 680 (3d Cir. 1970). Orthopedic Specialists has not
   only failed to prosecute its claims in any way for over seven years, but it has violated this
   Court’s orders in a manner that would prejudice Aetna and the Court if it were permitted to res-
   urrect its case at this late stage.
   Orthopedic Specialists:
        At the time that Orthopedic Specialists’ action was involuntarily transferred to this honora-
   ble court, on May 18, 2011, Orthopedic Specialists was advised that all of its claims were being
   consolidated into the MDL; that the plaintiff’s steering committee had already been appointed,
   precluding counsel for Orthopedic Specialists from prosecuting Orthopedic Specialists’ claims;
   that the plaintiffs’ steering committee would prosecute Orthopedic Specialists claims and take all

       4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page44ofof77PageID:
                                                                         PageID:267
                                                                                 61996
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 4

   measures to represent and defend Orthopedic Specialists’ interests; that Orthopedic Specialists
   could not individually prosecute its own claims or have its own attorneys represent its interests;
   and that the Plaintiffs’ steering committee would litigate the case as to all common issues of all
   of the MDL claims, including the pleadings and discovery. Orthopedic Specialists’ claims were
   not unique or distinct from the claims being litigated in the multidistrict litigation and there were
   no obvious issues which were uncommon to the issues pending in the MDL. Additionally, the
   MDL case had already been litigated by the Plaintiffs’ steering committee for over two years be-
   fore Orthopedic Specialists’ case was transferred, such that the litigation had already been
   prosecuted without it.
        More importantly, counsel for Orthopedic Specialists was never added to the service list for
   electronic filings and so never received any notice of any of the filings or transactions in this
   MDL litigation. Although on June 6, 2011, this Court established docket No. 11-cv-3203, Ortho-
   pedic Specialists received no notice of this docket entry (D.E. 18). It did not receive any notifi-
   cation from this court until September 13, 2011, when it received a copy of the Order Reassign-
   ing Litigation for Coordinated or Consolidated Pre-trial Proceedings. D.E. 45. Thereafter, no
   notifcations were published to Orthopedic Specialists. Orthopedic Specialists, therefore, did not
   know about and had no ability to join in the Consolidated Amended Complaints or other filings of
   the Plaintiffs which occurred after its claims were transferred to the MDL. Moreover, Orthopedic
   Specialists, to this day, has no ability to ascertain how, why or on what basis its claims were
   severed, excluded or remained unconsolidated from the single track of the main action and
   were therefore “unlitigated” in the MDL. Orthopedic Specialists had always presumed that the
   purpose of the MDL was to aggregate and consolidate the claims based upon their commonali-
   ties, to promote efficiency and judicial economy and to avoid duplication of litigation. Yet, there
   is no explanation offered by Aetna as to why Orthopedic Specialists’ claims were transferred to
   the MDL, but never aggregated, consolidated or incorporated into the MDL.
        Yet, Orthopedic Specialists now finds itself in the absurd and perverse position of having to
   defend itself from allegations that it sat on its hands and failed to prosecute an action, when its
   hands were tied by the rules of MDL and it was essentially precluded from prosecuting the ac-
   tion itself, since its interests were to have been prosecuted by the Plaintiffs’ steering committee.
   Orthopedic Specialists reasonably assumed that its claims were consolidated and were being
   prosecuted with all other claims in the MDL by and through the Plaintiffs’ steering committee.
        Similarly, Orthopedic Specialists has never been advised of the reasons or rationale why
   the Plaintiffs’ steering committee has chosen to dismiss their claims and abandon this litigation.
   By letter of October 12, 2018, Lindsey Taylor of Carella, Byrne, Cecchi, Olstein, Brody and
   Agnello, P.C., advised counsel for Orthopedic Specialists that the “main case” was being dis-
   missed and queried: “Would you consent to dismissing the claims of Orthopedic Specialists of
   Southern California?” No information was imparted in that letter to give Orthopedic Specialists
   any ability to intelligently determine whether its claims should be dismissed, let alone did that
   letter apprise Orthopedic Specialists why its claims had been singled out for separate treatment
   and were not consolidated in the “main action.” In subsequent phone conversations with Mr.
   Taylor and counsel for Orthopedic Specialists, Mr. Taylor’s comments were no more elucidating
   or enlightening regarding the rationale for dismissal. He could not or would not state any reason
   for the dismissal other than that class action status had been denied and the plaintiffs’ executive
   committee had recommended dismissal.
        Although Aetna claims that it will be prejudiced if this action is not dismissed and/or if the
   case is remanded to the Central District of California (the transferor court), it offers no evidence
   of any prejudice other than delay itself. Its complaints of prejudice are truly hollow and unavail-
   ing, since Orthopedic Specialists presumably will be bound by all rulings of the MDL court and is
   subject to the law of the case in any further litigation either in the MDL court or in the Central

       4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page55ofof77PageID:
                                                                         PageID:268
                                                                                 61997
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 5

   District of California. Further any of the common issues that were not resolved in the MDL,
   would always have been resolved in the transferor court after remand, in any event.
        Likewise, contrary to the assertions of Aetna, Orthopedic Specialists does not seek a do-
   over of litigation or a second bite of the apple. The law of the case would preclude Orthopedic
   Specialists from re-litigating any of the issues which have been disposed of in the MDL and
   would make those rulings binding on the parties and the transferor court, upon remand. Pre-
   sumably, the only issues left upon remand to the Central District of California would be discov-
   ery of the damages claimed by Orthopedic Specialists, which issues would never have been
   appropriately tried in the MDL to begin with.
        Because of all of these factors, dismissal in this instance would be entirely inappropriate
   and draconian. The law favors disposition of an action on its merits. Dismissal, as the harshest
   of all sanctions, is to be allowed only in the most extreme cases. See, Meeker v. Rizley (10th
   Cir.1963) 324 F.2d 269 and Becker v. Safelite Glass Corp. (D.C. Kan. 1965) 244 F.Supp. 625.
   In this case, there are absolutely no facts which justify dismissal of Orthopedic Specialists’,
   since Orthopedic Specialists has never failed to prosecute this action. Its claims should have
   been prosecuted with all of the other claims in MDL as a tag along claim, not as a stand-alone
   action. The very reason that compelled inclusion of Orthopedic Specialists claims in the MDL is
   the same reason which required the plaintiffs’ steering committee to have included those claims
   in the main case and to have prosecuted those claims in common with all of the other claims.
   For the same reasons, counsel for Orthopedic Specialists was precluded from independently
   asserting or prosecuting those claims on behalf of Orthopedic Specialists. Orthopedic Special-
   ists should not be penalized or sanctioned for following the rules that were imposed upon it by
   the MDL process.
   II. The factual and legal basis for Aetna’s position as expressed in the Letter that the ac-
       tion should be dismissed or, alternatively, that further pretrial proceedings, if any,
       should take place in this Court, along with Orthopedic Specialists’s response to that
       position.

   Aetna: Further proceedings, if any, should take place in this court.
        If the Court were to determine that additional pretrial proceedings are appropriate, they
   should be conducted in this Court, pursuant to the transfer order of the JPML. See JPML Con-
   ditional Transfer Order (D.E. 15) (transfer for “coordinated or consolidated pretrial proceedings
   pursuant to 28 U.S.C. § 1407”). Notably, Orthopedic Specialists did not oppose that order.
        It is an understatement to say that this Court has devoted extensive time and resources to
   the voluminous and complex issues in these consolidated cases. The Court has taken care and
   issued orders with the express purpose of avoiding duplicative and inefficient discovery and
   other proceedings. To the extent Orthopedic Specialists now seeks a do-over in another court,
   this Court’s administration of these consolidated proceedings would be frustrated, and Aetna
   would be severely prejudiced.
        Orthopedic Specialists appears to presume that there will be no further pretrial proceedings
   that are appropriate for this MDL because discovery is closed. But that is mistaken. If these
   claims are not dismissed for failure to prosecute, Aetna should be given an opportunity, at a
   minimum, to seek (i) dismissal for failure to state a claim, and/or (ii) summary judgment. This
   Court is best positioned to address these or any other pretrial proceedings. For example, this
   Court is well-suited to address a motion to dismiss, given its exhaustive analysis of the motions
   to dismiss the consolidated complaints. And, should any claims survive dismissal, this Court is
   well-suited to address a motion for summary judgment, given its familiarity with the record
   through its consideration of the class certification motions. As a result, transferring these cases


       4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page66ofof77PageID:
                                                                         PageID:269
                                                                                 61998
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 6

   to another court would result in severe inefficiencies.
        The result is no different simply because the claims of every plaintiff who prosecuted his or
   her case in these consolidated proceedings has been dismissed. It would be a perverse result if
   a plaintiff who sat on the sidelines for years of consolidated proceedings were given a fresh start
   in another court once the consolidated proceedings reached the concluding stages. To say the
   least, that would be an invitation to gamesmanship and inefficiency. Thus, not surprisingly, the
   JPML has expressly rejected the argument that a case “should be remanded simply because all
   other consolidated cases in the transferee court have been dismissed or terminated in some
   way.” In re CBS Color Tube Patent Litig., 342 F. Supp. 1403, 1405 (J.P.M.L. 1972).
   Orthopedic Specialists:
        In the MDL, discovery was completed (as noted by Aetna) in 2011, by Order of Judge
   Chesler. Presumably all common pre-trial preparation issues have also been resolved and the
   individual claims are ready for disposition upon disaggregation. Further, a global settlement is
   not possible and does not justify deferral of remand, since the cases in the main action are be-
   ing dismissed, without dismissal of the separated claims of Orthopedic Specialists and others.
   Thus, it appears that all of the common issues and discovery that could have been conducted
   has been conducted in the MDL and Orthopedic Specialists claims are ready to be remanded to
   the transferor court.
       Further, remand is appropriate where the completion of pretrial proceedings has concluded.
   Here, Aetna forcefully asserts that all of the pretrial proceedings which took years to accomplish
   have been completed (other than those pretrial proceedings which specifically relate to Ortho-
   pedic Specialists’ own, separate claims). Therefore, all further litigation between Orthopedic
   Specialists and Aetna should take place in the Central District of California, in the transferor
   court, in order to respect the choice of venue selection of Orthopedic Specialists.
        Finally, In re CBS Color Tube Patent Litig., 342 F. Supp. 1403, 1405 (J.P.M.L. 1972) is
   completely distinguishable from the case at bar. In that case, the court refused to remand the
   case, finding that, since discovery had not yet been completed and therefore pretrial litigation
   had not been concluded, remand was premature. In contrast, discovery has been concluded in
   the case at bar and has been since late 2011. Therefore, there is no bar and no good reason to
   refuse remand as to Orthopedic Specialists’ claims. Due process requires that Orthopedic Spe-
   cialists be allowed to continue this action upon remand.
   III. The factual and legal basis for Orthopedic Specialists’s position in the Letter that this
        Court should issue a suggestion of remand of the case to the transferor court, along
        with Aetna’s response to that position.

   Orthopedic Specialists:
        Upon the completion of pretrial proceedings in MDL, the individual action is to be dis-
   aggregated or separated from the MDL and remanded to the court from where it was trans-
   ferred. 28 U.S.C. § 1407(a). See, also Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Ler-
   ach, 523 U.S. 26 (1998). In this case, venue is appropriately laid in the Central District of Cali-
   fornia, based upon the residence of Orthopedic Specialists, the presence of witnesses, and the
   location of the breaches which occurred in that district. There is absolutely no nexus to New
   Jersey, since none of the parties reside in nor did any of the transactions between the parties
   occur in New Jersey. Moreover, Orthopedic Specialists could not have filed its action in New
   Jersey.
       Orthopedic Specialists claims should be remanded to the Central District of California (the
   transferring court), since Orthopedic Specialists; choice of venue should be respected and rec-


       4784447-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03203-KSH-CLW
                            Document
                               Document
                                     1168-2
                                        23 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page77ofof77PageID:
                                                                         PageID:270
                                                                                 61999
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 7

   ognized. There is absolutely no reason to ignore or overrule Orthopedic Specialists’ choice of
   forum, just because MDL was accomplished in this Court. Moreover, disaggregation through
   remand to the transferor court is required in all MDL cases in order to assure the right to individ-
   ual trials and to preserve the judicial and jurisdictional integrity of the transferor courts. Addi-
   tionally, Orthopedic Specialists is located in Southern California as would be numerous third
   party witnesses.
       As noted above, there is no pretrial litigation left to be disposed of in the MDL. Therefore, in
   accordance with statute and the U.S Supreme Court decision of Lexecon, supra, this action
   must be remanded.
   Aetna: There is no basis for remand.
        It is remarkable that Orthopedic Specialists sat silently on the sidelines for seven years, fail-
   ing to participate in any way in these consolidated proceedings, failing to join any consolidated
   complaint (as it was required to do), and failing to alert Aetna or the Court that it intended to
   pursue its claim, and then, after seven years of voluntary inactivity, declares unilaterally that
   “there is no pretrial litigation left to be disposed of” by this Court.
        As discussed above, this Court is clearly best-suited to address any motion-to-dismiss and
   summary judgment pretrial proceedings, as contemplated by the transfer order. Consistent with
   this obvious efficiency, MDL courts routinely keep transferred cases even when most or all of
   the other cases in the MDL have been resolved. See In re Maxim Integrated Prod., Inc. MDL
   No. 2354, No. 12-244, 2015 WL 1757779, at *4 (W.D. Pa. Apr. 17, 2015) (citing cases and re-
   fusing remand due to “accrual of judicial expertise”); see also In re Heparin Prod. Liab. Litig.,
   No. 1:10HC60098, 2016 WL 489449, at *1 (N.D. Ohio Jan. 27, 2016) (rejecting reasoning ad-
   vanced by Orthopedic Specialists).
        Neither Lexecon nor any other case provides otherwise. Lexecon held that a transferee
   court may not “assign a transferred case to itself for trial.” 523 U.S. at 28 (emphasis added).
   But this case is not ready for trial. Indeed, Lexecon itself recognizes that summary judgment is
   a “pretrial proceeding” for the transferee court. 523 U.S. at 37.

                                                              Respectfully submitted,

                                                              s/ Patricia A. Lee

   cc: All Counsel of Record (via ECF)




       4784447-1
